DETAILED ACTION
In the response filed 25n August 2021, Claims 1, 5, 10, 17, 19, and 29 were amended.  Claims 7, 9, and 16 were cancelled.  Claims 31-36 were added.  Claims 1, 3-6, 8, 10, 12-15, 17-20, and 29-36 remain pending.  The 35 USC 103 rejections of claims 1, 3-6, 8, 10, 12-15, 17-20, and 29-30 have been amended and are maintained.  35 USC 103 rejections of claims 31-36 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33, line 3, “pretraining” should be pertaining and the claim lacks a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 1, 3-6, 8, 10, 12-15, 17-20, and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger, US Patent No. 6,573,748 in view of Briggs, US Patent No. 7,945,827, Loffink et al., US Patent No. 7,734,858 and Lu et al., US Patent No. 8,601,306.
In reference to claim 1, Trimberger teaches an apparatus comprising: 
a first circuitry operable to be fastened and electrically coupled in one or more regions to one or more respectively corresponding semiconductor dies (Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate); 
a second circuitry operable to configure the one or more regions of the first circuitry (Figure 4, circuitry from ISPROM to FPGA); 
a third circuitry having an interface to an antenna and being operable to provide a set of wirelessly-received configuration instructions to the second circuitry (Figure 4, circuitry from FPGA to ISPROM and PROM, Column 4, lines 10-15 retrieving configuration data from a remote source and storing to memory, Column 5, line 49-50, the remote source being an antenna); 

and a fifth circuitry having a read-only memory for storing a set of factory-installed configuration instructions, the fifth circuitry being operable to provide the set of factory-installed configuration instructions to the third circuitry (Figure 4, PROM, and circuitry between PROM and FPGA).
Trimberger does not teach a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions, wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer. 
Briggs teaches a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions (column 4, lines 11-23, self-test circuitry configured to connect to any of the dies).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Briggs for self-test circuitry connections into the apparatus of Trimberger such that the apparatus had self-test capabilities because it would allow for testing the device to determine of any of the circuitry was malfunctioning.
Trimberger in view of Briggs does not teach wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer and a fabric controller circuitry, an IO controller circuitry, and a power management circuitry, wherein the fabric controller circuitry, the IO controller circuitry, and the power management circuitry are embedded in the programmable silicon interposer and coupled to the one or more regions.
Loffink teaches a silicon interposer containing circuitry (Figure 5, 211, 250), fabric controller circuitry (Figure 5, Fabric A and B), IO controller circuitry (Figure 5, IOC 1 and 2), and a power management circuitry (Figure 5, and column 5, lines 3-16), power distribution though 
Trimberger in view of Briggs and Loffink does not explicitly teach that wherein the non-volatile memory is configured to store an end indicator.  Lu teaches a configuration data bitstream that is headed by a delimiter that indicates the end of configuration data (column 10, lines 11-12).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate store the configuration data stream of Lu into the non-volatile memory of Trimberger in view of Briggs and Loffink such that the non-volatile memory is configured to store an end indicator because it allows the device to distinguish one portion of the configuration data from another.

In reference to claim 3, Trimberger in view of Briggs, Loffink, and Lu teaches one or more semiconductor dies fastened and electrically connected to the one or more regions (Trimberger Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate).
In reference to claim 4, Trimberger in view of Briggs Loffink, and Lu teaches wherein the one or more semiconductor dies include memory circuitry (Trimberger Figure 4, ISPROM, PROM are memory circuitry).
In reference to claim 5, Trimberger in view of Briggs Loffink, and Lu teaches a fourth circuitry having the non-volatile reprogrammable memory for storing the set of wirelessly-received configuration instructions, the fourth circuitry being operable to provide the set of 
In reference to claim 6, Trimberger in view of Briggs Loffink, and Lu teaches wherein a semiconductor die fastened and electrically connected to one of the one or more regions comprises the fourth circuitry (Trimberger Figure 4, ISPROM is a die fastened and electrically connected to a substrate).
In reference to claim 8, Trimberger in view of Briggs Loffink, and Lu teaches an antenna coupled to the third circuitry and operable to receive the set of wirelessly-received configuration instructions (Trimberger Column 5, line 49-50, the remove source being an antenna is coupled to the apparatus).
In reference to claim 10, Trimberger teaches an apparatus comprising: 
a first circuitry operable to be fastened and electrically coupled in one or more regions to one or more respectively corresponding semiconductor dies (Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate); 
a second circuitry operable to configure the one or more regions of the first circuitry (Figure 4, circuitry from ISPROM to FPGA); 
a third circuitry to provide a set of configuration instructions to the second circuitry (Figure 4, circuitry from FPGA to ISPROM, Column 4, lines 10-15 retrieving configuration data from a remote source and storing to memory); 
a fourth circuitry having a non-volatile reprogrammable memory for storing the set of configuration instructions (Figure 4, ISPROM); and 
an interface operable to receive the set of configuration instructions from a radio circuitry (Column 4, lines 10-15 retrieving configuration data from a remote source and storing to memory, Column 5, line 49-50, the remove source being an antenna).
Trimberger does not teach a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions, wherein the first circuitry, the second 
Briggs teaches a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions (column 4, lines 11-23, self-test circuitry configured to connect to any of the dies).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Briggs for self-test circuitry connections into the apparatus of Trimberger such that the apparatus had self-test capabilities because it would allow for testing the device to determine of any of the circuitry was malfunctioning.
Trimberger in view of Briggs does not teach wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer and a fabric controller circuitry, an IO controller circuitry, and a power management circuitry, wherein the fabric controller circuitry, the IO controller circuitry, and the power management circuitry are embedded in the programmable silicon interposer and coupled to the one or more regions.
Loffink teaches a silicon interposer containing circuitry (Figure 5, 211, 250), fabric controller circuitry (Figure 5, Fabric A and B), IO controller circuitry (Figure 5, IOC 1 and 2), and a power management circuitry (Figure 5, and column 5, lines 3-16), power distribution though interposer 512 and BCM 510).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to embed the programmable first circuitry, the second circuitry, the third circuitry, and the self-test circuitry as taught by Trimberger in view of Briggs into the silicon interposer as taught by Loffink to make the apparatus of claim 1 because interposers provide a much larger channel for electrical signals, reducing the amount of energy needed to drive those signals, minimizing resistance/capacitance (RC) delay, and shortening the distance between various IP blocks in a system and the memories associated with them.


In reference to claim 12, Trimberger in view of Briggs Loffink, and Lu teaches one or more semiconductor dies fastened and electrically connected to the one or more regions (Trimberger Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate).
In reference to claim 13, Trimberger in view of Briggs Loffink, and Lu teaches wherein the one or more semiconductor dies include memory circuitry (Trimberger Figure 4, ISPROM, PROM are memory circuitry).
In reference to claim 14, Trimberger in view of Briggs Loffink, and Lu teaches wherein a semiconductor die fastened and electrically connected to one of the one or more regions comprises the fourth circuitry (Trimberger Figure 4, ISPROM is a die fastened and electrically connected to a substrate).
In reference to claim 15, Trimberger in view of Briggs Loffink, and Lu teaches a fifth circuitry having a read-only memory for storing a set of factory-installed configuration instructions, the fifth circuitry being operable to provide the set of factory-installed configuration instructions to the third circuitry (Trimberger Figure 4, PROM).


 a first circuitry operable to be fastened and electrically coupled in one or more regions to one or more respectively corresponding semiconductor dies (Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate); 
a second circuitry operable to configure the one or more regions of the first circuitry (Figure 4, circuitry from ISPROM to FPGA); 
a third circuitry operable to provide a set of configuration instructions to the second circuitry (Figure 4, circuitry from FPGA to ISPROM, Column 4, lines 10-15 retrieving configuration data from a remote source and storing to memory); and 
a non-volatile memory to store the set of wireless-received configuration instructions (Trimberger Figure 4, ISPROM).
Trimberger does not teach a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions, wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer.
Briggs teaches a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions (column 4, lines 11-23, self-test circuitry configured to connect to any of the dies).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Briggs for self-test circuitry connections into the system of Trimberger such that the apparatus had self-test capabilities because it would allow for testing the device to determine of any of the circuitry was malfunctioning.
Trimberger in view of Briggs does not teach wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer and a fabric controller circuitry, an IO controller circuitry, and a power management 
Loffink teaches a silicon interposer containing circuitry (Figure 5, 211, 250), fabric controller circuitry (Figure 5, Fabric A and B), IO controller circuitry (Figure 5, IOC 1 and 2), and a power management circuitry (Figure 5, and column 5, lines 3-16), power distribution though interposer 512 and BCM 510).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to embed the programmable first circuitry, the second circuitry, the third circuitry, and the self-test circuitry as taught by Trimberger in view of Briggs into the silicon interposer as taught by Loffink to make the apparatus of claim 1 because interposers provide a much larger channel for electrical signals, reducing the amount of energy needed to drive those signals, minimizing resistance/capacitance (RC) delay, and shortening the distance between various IP blocks in a system and the memories associated with them.
Trimberger in view of Briggs and Loffink does not explicitly teach that wherein the non-volatile memory is configured to store an end indicator.  Lu teaches a configuration data bitstream that is headed by a delimiter that indicates the end of configuration data (column 10, lines 11-12).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate store the configuration data stream of Lu into the non-volatile memory of Trimberger in view of Briggs and Loffink such that the non-volatile memory is configured to store an end indicator because it allows the device to distinguish one portion of the configuration data from another.

In reference to claim 18, Trimberger in view of Briggs Loffink, and Lu teaches one or more semiconductor dies fastened and electrically connected to the one or more regions (Trimberger, Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically 
In reference to claim 19, Trimberger in view of Briggs Loffink, and Lu teaches a fourth circuitry having a non-volatile reprogrammable memory for storing the set of wirelessly-received configuration instructions, the fourth circuitry being operable to provide the set of wirelessly-received configuration instructions to the third circuitry (Trimberger, Figure 4, ISPROM).
In reference to claim 20, Trimberger in view of Briggs Loffink, and Lu teaches a fifth circuitry having a read-only memory for storing a set of factory-installed configuration instructions, the fifth circuitry being operable to provide the set of factory-installed configuration instructions to the third circuitry (Trimberger, Figure 4, PROM).
In reference to claim 29, Trimberger in view of Briggs Loffink, and Lu do not teach wherein the one or more semiconductor dies include a radio circuitry with a Bluetooth Low Energy Channel to receive instructions for the programmable silicon interposer.  However, radio circuitry with a Bluetooth Low Energy Channel is notoriously well known in the art.  OFFICIAL NOTICE IS TAKEN.  Accordingly it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate radio circuitry with a Bluetooth Low Energy Channel to receive instructions for the programmable silicon interposer into the one or more semiconductor dies as taught by Trimberger in view of Briggs Hsu, and Ong because Bluetooth Low Energy is intended to provide considerably reduced power consumption and cost while maintaining good communication range.
In reference to claim 30, Trimberger in view of Briggs Loffink, and Lu teaches wherein the non-volatile memory stores a configuration that pertains to connections that enable to test the circuit (Briggs, column 13, lines 6-9, test are performed programmatically, the program being stored in the memory of Trimberger, Figure 4, ISPROM).
In reference to claim 31, Trimberger in view of Briggs Loffink, and Lu teaches a non-volatile memory (Trimberger, Figure 4, ISPROM).  “is to store configuration instructions that 
In reference to claim 32, Trimberger in view of Briggs Loffink, and Lu teaches wherein the non-volatile memory is encrypted (Lu, Figure 1, 170 Configuration Data is Encrypted).
In reference to claim 32, Trimberger in view of Briggs Loffink, and Lu teaches a non-volatile memory (Trimberger, Figure 4, ISPROM).  “is to store a last known-good system configuration that contains configuration instructions pertaining to connections enabling a most recent verified and/or validated system configuration” is an intended use of the system and does not carry patentable weight.  Furthermore, non-volatile memory intrinsically have areas to store information.  “to store configuration instructions pertaining to connections enabling a configuration still under test, wherein the area is marked valid after an over-the-air update, wherein a subsequent reboot of the apparatus continues a test based on the configuration instructions stored in the area” is also an intended use of the system and does not carry patentable weight.
In reference to claim 34, Trimberger in view of Briggs Loffink, and Lu teaches hardcoding the first address in a memory controller (Trimberger, column 1, line 66 – column 2, line 3).  The factory installed configuration instructions themselves are non-functional descriptive material which do not carry patentable weight, however as described in Trimberger, column 1, line 66 – column 2 line 11, the system of Trimberger would function the same as the invention of claims 1, 33 and 34 if presented with the same configuration data.
In reference to claim 35, Trimberger in view of Briggs Loffink, and Lu teaches wherein the memory controller is coupled to the non-volatile memory and the 5th circuitry (Trimberger, Figure 4, circuitry from ISPROM and PROM are coupled to the FPGA).
In reference to claim 36, configuration instructions themselves are non-functional descriptive material which do not carry patentable weight, however as described in Trimberger, column 1, line 66 – column 2 line 11, the system of Trimberger in view of Briggs Loffink, and Lu 

Response to Arguments
Applicant’s arguments with respect to the claims as amended have been considered but are moot because the new 35 USC 103 rejections teach all of the amended features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.B/Examiner, Art Unit 2851   


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851